DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/23/2022.
Claims 1, 2, 9, 17, 19, 20, 35, 38 are amended.
Claims 15, 16, 28, 29, 30 are cancelled.
Claims 39, 40, 41, 42, 43, 44, 45, 46, 47, 48 are newly presented.
Claims 1 – 14, 17 – 27, 31 – 48 presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Claim Rejections - 35 USC § 101

STEP 2A PRONG TWO:
The Applicant characterizes the eligibility analysis and states: 
“the rejection should be withdrawn at least because the claims satisfy the requirements of the Prong Two of the two prong inquiry. The claims integrate the recited judicial exception into a practical application and/or the Office Action fails to establish a reasoned conclusion” and “in particular, the rejection should be withdrawn at least because (1) the Office Action fails to consider the claims as a whole, (2) the claims reject an improvement to a technology or technical field, and/or (3) the claims recite sufficient detail of applying or using an alleged judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”

The Applicant further clarifies the above assertions as follows:

Citing the instant application, the Applicant states that “FIGS 5, 6A, 6B, 6C, 6D, and the middle box in FIG. 1D illustrate various comparisons of the state of the art and various embodiments corresponding to the first step of amended independent claims 1, 19, and 38 to clearly illustrate an improvement in accuracy.”
Citing the instant application, the Applicant states that “FIGS. 7A, 7B, 7C, 7D, the bottom box of FIG 1D, and the first box in FIG. 1E illustrate various comparisons of the state of the art and various embodiments corresponding to the second step of amended independent claim 1, 19, and 38 to clearly illustrate an improvement in accuracy.”
Citing the instant application, the Applicant states that “FIG. 1F, the middle box in FIG. 1E, and the bottom box in FIG. 1E illustrate various comparisons of the state of the art and various embodiments corresponding to the third step of amended independent claims 1, 19, and 38 to clearly illustrate an improvement in accuracy.”

The Applicant asserts that “the improvements in accuracy lead to improvements in the field of chemical enhanced oil recovery and improvements in the functioning of the computer in terms of generating more accurate model, more accurate data, and more accurate performance.”

The Applicant then states that “the instant claims are analogous to at least the Enfish case” and asserts that “in light of the reasons presented above, Applicant submits that the Office Action has not proven the essential elements of Revised Step 2A, e.g., that the claims recite a judicial exception (e.g., Prong One), and that the claims as a whole fail to integrate the recited judicial exception into a practical application of the exception.”

Therefore; at issue is whether or not the Office considered the claim as a whole, and whether or not the claim integrates the abstract idea into a practical application by requiring an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort.”

In response:


Preliminary Note:
First, the Examiner notes that the claim is using data fitting to create a mathematical model which it is argued performs a better prediction of a process scenario performance.

Observing a scenario, fitting observed data to a mathematical model, and predicting performance of the observed scenario using the fitted mathematical model are the very fundamental steps of the scientific process. 

While the claim recites many details that contextualize aspects of the data to the field of oil recovery; this contextualization merely serves to obfuscate the fact that the steps of the claim simply perform these very fundamental scientific steps. Therefore; the Examiner finds that the recitation of these contextual details merely serves as a drafting effort that monopolize the fundamental scientific process in the field of enhanced oil recovery.

Complete Response:
By citing various figures from the specification and stating that these figures illustrate an improvement in accuracy; it appears that the Applicant is using these teachings as an indication that the claim is directed towards an improvement in computer-related technology as outlined in the November 2, 2016 memo titled “Recent Subject Matter Eligibility Decisions” in which the Court, with regard to McRO, found that an indication that a claim is directed to an improvement in computer-related technology may include (1) a teaching in the specification about how the claimed invention improves a computer or other technology and (2) a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome.

While FIGS 5, 6A, 6B, 6C, 6D, and the middle box in FIG. 1D do illustrate model parameters fitted to data in comparison to lines marked as state of the art which are not fitted to data; data fitting is also an observation, evaluation, judgement, or opinion (i.e. mental process) in which data (numbers) are judged or observed to be fitted with (aligned with/close to) a curve. Because this evaluation is often performed mathematically (possibly with a pencil and paper), these illustrations merely disclose an abstract idea. Fitting data to curves is a fundamental science. While it may apply mathematical rigor to the fundamental principle of scientific observation, and in that way, might be considered an improvement to scientific observation it is, nevertheless, an improvement to the abstract idea itself and not to a technology. Therefore, the first step of the claim is directed towards an abstract idea.

FIGS. FIGS. 7A, 7B, 7C, 7D do illustrate a comparison between state of the art and the new model. FIG. 1D bottom box does and the first box of FIG. 1E do recite: “improved microemulsion phase viscosity model predictions”. A prediction; however, is an evaluation, judgement, or opinion (i.e., mental process). In the instant application, the prediction is based on a mathematical calculation. Therefore; the improved prediction illustrated in FIG. 1D bottom box and the first box of FIG. 1E is an improvement to the abstract idea itself and not to a technology. Therefore, the second step of the claims is directed towards an abstract idea.

FIG. 1F, the middle box in FIG. 1E, and the bottom box in FIG. 1E do state “improved performance prediction: accurate micoemulsion viscosity model (Right) predicts better sweep of reservoir compared to state-of-the-art (left) in simulations.” A prediction, however, is an evaluation, judgement, or opinion (i.e. mental process). The model is a mathematical one. Therefore; the improved prediction illustrated in FIG. 1F, the middle box in FIG. 1E, and the bottom box in FIG. 1E is an improvement to the abstract idea itself and not to a technology.

Nevertheless; the claim language of the third step recites: “using... the viscosity of the brine phase of the microemulsion system and the viscosity of the microemulsion phase of the microemulsion system to determine performance of a chemical enhanced oil recovery processes scenario where the polymer is injected into a subsurface reservoir...” (emphasis added). The viscosity of the brine phase of the microemulsion system and the viscosity of the microemulsion phase of the microemulsion system were determined in the second step of the claim. Therefore; the third step uses the numerical output from mathematical calculations. In this way; the third step uses output from the abstract ideas found in the first and second steps to perform a determination. With regard to whether or not the claim makes an improvement to a technology; one must determine if  this is a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome.

The Office finds that this is NOT a particular solution or a particular way to achieve the desired outcome of a better sweep of the reservoir. The rational for this finding is that this limitation merely recites “using.... [data]... to determine performance of a... scenario...”. This does not provide any particular way of determining performance and does not provide any particular way of “using” the data (i.e., viscosity of the brine phase, viscosity of the microemulsion phase). The limitation is simply claiming the determined performance as an outcome.

This claim step simply recites, what is tantamount to, “and apply it”. The 2019 PEG explicitly states that limitations that are NOT indicative of integration into a practical application or significantly more include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer.

With regard to Enfish; the Court found that Enfish recited a self-referential data structure which was disclosed as improving the functioning of the computer. The Applicant did not identify, and the Examiner is unable to find any elements in the instant claims which are analogous to the self-referential data structure of Enfish. 

With regard to whether or not the Office considered the claims as a whole; the above analysis clearly addressed the first, second, and third steps of the claim. The analysis also addressed the third step in combination with the abstract ideas of the first and second steps. Further; the 101 analysis clearly addressed all claim elements. Therefore; the Office did in fact consider the claims as a whole.

With regard to whether or not the claims recite sufficient detail of applying or using an alleged judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; the recitation of “sufficient details of applying or using” a judicial exception is not the proper analysis for determining a practical application. The standard isn’t simply to have tangential information or contextual information recited in the claim, but whether or not the recited elements are elements in addition to the abstract idea that rely or utilize the abstract idea in a meaningful way (STEP 2A PRONG TWO) or whether the recited elements are elements in addition the abstract idea that are significantly more than the abstract idea (STEP 2B).

The claim recites, in relevant part: “... wherein the determining performance comprises determining different concentrations of the polymer for use in an injection fluid injected into an injection wellbore that is in fluidic communication with the subsurface reservoir and determining the performance of a chemical enhanced oil recovery process scenario corresponding to each of those concentrations of the polymer...”.

This is a “wherein” clause that further defines the “determine performance” recited in the third step of the claim as “determining different concentrations of the polymer for use” but does not actually require any use. Moreover, this is also merely claiming the outcome of “determining different concentrations” as an outcome rather than a particular solution to a problem. See the November 2, 2016 memo titles Recent Subject Matter Eligibility Decisions, pages 2 – 3 which discuss McRO and the indicia of claims which make an improvement to computer-related technology. 

The above claim; while further clarifying “determine performance” recited in the third step, the further clarification is also a evaluation, judgement, or opinion. The 2019 PEG clearly indicates that observations, evaluations, judgements, and opinions are abstract ideas.

Therefore; this “wherein” clause clarifies that the “determination” of step 3 is a further “determining” and that while the determination is “for use” in an “injection fluid injected into an injection wellbore” the claim doesn’t actually require the use of this determination. Therefore; these claim elements do not actually rely on or use the abstract idea in a meaningful way (STEP 2A PRONG TWO). Moreover, the intended use is not significantly more than the abstract idea because injection wells are conventional in the field. Further; the elements are not actually required to be performed.

Additionally; the claim recites, in relevant part: “... wherein each chemical enhanced oil recovery process scenario is for controlling operations for a chemical enhanced oil recovery process in the subsurface reservoir which includes injecting an injection fluid which uses the concentration of the polymer concentrated into an injection wellbore that is in fluidic communication with the subsurface reservoir.”

This is a “wherein” clause that further defines the “scenario”; and while this provide contextual information linking the scenario to “chemical enhanced oil recovery process” these elements do not rely or use the abstract ideas. Rather; these element merely contextualize the “scenario” which is being observed, evaluated and to which a judgement or opinion is being formed. This contextualization does not result in the scenario relying on or using the judicial exception in a meaningful way (STEP 2A PRONG TWO). Also, this contextualization does not make the scenario an unconventional one (STEP 2B). Therefore; merely providing a detailed contextualization of the scenario under observation does not make the abstract idea eligible under 35 USC 101.

Due to the above reasons the Applicant’s arguments are not persuasive. 

STEP 2B:

The Applicant argues that independent claims 1, 19, and 38 do not recite computer elements used in their ordinary capacity. Rather, claims 1, 19, and 38 recite a specially programmed machine. The Applicant further argues that “the details of the processor(s) functions are sufficient to distinguish them from any ordinary use and/or functionality” and “at least for these reasons, at least the independent claims are eligible under STEP 2B.”

Therefore, at issue is whether or not the claims are eligible under STEP 2B because the independent claims recite a details of the processors functions sufficiently to distinguish them from any ordinary use and/or functionality.

In response; the argument is not persuasive. 

With regard to the computer, the claim recites “a computer implemented method... the method being implemented in a computer that includes a processor, the method comprising: (a) generating, with a processor... (b) determining, with the processor..., and determining, with a processor... (c) using, with the processor...”.

While the claim does recite a computer, the computer is recited at a high degree of generality and there is nothing in the claim which indicates that the recited “processor” is any type of processor other than a conventional one. The recited “processor” is purely functional and generic. When considered as an ordered combination, the computer components add nothing that is not already present when the steps are considered separately and simply recite that these steps are performed by a generic computer. See. MPEP 2106.05(b).


Therefore; the claims amount to nothing significantly more than an instruction to apply the abstract idea using a generic computer.



Claim Rejections - 35 USC § 103
The Applicant has incorporated elements which were previously indicated as potentially allowable. Therefore, the rejection under 35 UC 103 is withdrawn.

End Response to Arguments


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to

Claim 1.
STEP 1: YES “A computer implemented method of...”
STEP 2A PRONG ONE: YES. The claim recites “... determining partitioning of a note: invoking a computer as a tool to merely execute the abstract idea is not indicative of a practical application nor significantly more. See additional rational/analysis below) comprising: 

(a) generating, model, the generated using a partitioning coefficient (K) based onnote: this merely states K is “based on” a context. This does not require any action actually utilizing the context. Therefore, this is merely a characterization or description of K. See additional rational/analysis below.) wherein the partitioning coefficient (K) is defined as a cubic smooth-step function model determines, based on the partitioning coefficient (K)  a concentration of the st] phase of the nd] component of a 

(b) determining,note: invoked as a tool) a [property] of the st] phase of the Flory-Huggins and Meter equations, determining nd] component of the nd] component of the nd] component of the 

(c) using,  the [property] of the st] phase of the to determine performance of a  scenario where the 

wherein the determining performance comprises determining different concentrations of the and determining the performance of a chemical enhanced oil recovery process scenario corresponding to each of those concentrations of the 
(note: this merely characterizes the process scenario by reciting an intended use phrase, but the claim does not actually required any use of the observed, modeled, predicted scenario.) which is a process of generating a model, determining a property and using the property to determine performance of a scenario. Determinations are evaluations and judgements. Evaluations and judgements are concepts performed in the human mind. Therefore, the claim is directed towards a mental process. Because the claim utilizes mathematical calculations to make the determination, the abstract idea is a mental process facilitated by mathematical calculations.

further, the Examiner notes that the claim is using data fitting to create a mathematical model that calculates a prediction of a process scenario performance.

Observing a scenario, fitting observed data to a mathematical model, and predicting performance of the observed scenario using the fitted mathematical model are the very fundamental steps of the scientific process. 

While the claim recites many details that contextualize aspects of the data to the field of oil recovery; this contextualization merely serves to obfuscate the fact that the steps of the claim simply perform these very fundamental scientific steps. Therefore; the Examiner finds that the recitation of these contextual details merely serves as a drafting effort that monopolize the fundamental scientific process in the field of enhanced oil recovery. See the full analysis outlined below.

STEP 2A PRONG TWO: NO.
With regard to the computer, the claim recites “a computer implemented method... the method being implemented in a computer that includes a processor, the method comprising: (a) generating, with a processor... (b) determining, with the processor..., and determining, with a processor... (c) using, with the processor...”.

While the claim does recite a computer, the computer is recited at a high degree of generality and there is nothing in the claim which indicates that the recited “processor” is any type of processor other than a conventional one. The recited “processor” is purely functional and generic. Generally invoking a computer is not indicative of a practical application.

While the claim recites that the substance is a “polymer”, and the system is a “microemulsion” system, and the 1st phase is a “bine” phase, and the 2nd phase is an “aqueous” phase, and the propter is a “viscosity”, and the “process scenario” is a “chemical” “oil recovery” scenario; these elements merely characterize elements of the abstract idea and link them to the field of chemistry. linking an abstract idea to a technological field is not indicative of a practical application.

While the claim recites to determine performance of a “chemical enhanced oil recovery process scenario where the polymer is injected into a subsurface reservoir”; the Examiner notes that the claim does not actually perform the act of injecting a polymer into a subsurface reservoir. Nor does the claim require performing the act of “chemical enhanced oil recovery.” Rather, these limitations are merely a characterization of the “process scenario.” Characterizing a scenario may link the scenario to a technological field but characterizations are not indicative of a practical application.

With regard to the first step (i.e., “a”) of the claim, FIGS 5, 6A, 6B, 6C, 6D, and the middle box in FIG. 1D of the specification appear to make disclosures about this step which might indicate an improvement to a technology. While FIGS 5, 6A, 6B, 6C, 6D, and the middle box in FIG. 1D do illustrate model parameters fitted to data in comparison to lines marked as state of the art which are not fitted to data; data fitting is also an observation, evaluation, judgement, or opinion (i.e. mental process) in which data (numbers) are judged or observed to be fitted with (aligned with/close to) a curve. Because this evaluation is often performed mathematically (possibly with a pencil and paper), these illustrations merely disclose an abstract idea. Fitting data to curves is a fundamental science. While it may apply mathematical rigor to the fundamental principle of scientific observation, and in that way, might be considered an improvement to scientific observation it is, nevertheless, an improvement to the abstract idea itself and not to a technology. Therefore, the first step of the claim is directed towards an abstract idea.

Additionally, the first step recites “... the... model generated using a partitioning coefficient (K) based on laboratory data for a sample fluid that forms the microemulsion system and comprises the polymer, an oil, a brine, and a surfactant, wherein the partitioning coefficient (K) is defined as a cubic smooth-step function of brine phase saturation...”. This recites that the model is a mathematical one based on “K” where “K” is a cubic smooth-step function (i.e., mathematical function/equation). Mathematical functions are part of the abstract idea and are not a practical application.

While these recited elements provide contextual information about the mathematical coefficient (K) and the mathematical function, contextualizing the function simply links the abstract idea to a technological field but this is not a practical application.

The contextualization indicates that the coefficient (K) is based on laboratory data, however, the claim does not required any collection of laboratory data nor any steps that obtain the coefficient. Therefore; this step does not event amount to mere data gathering. This is simply a characterization of the coefficient.


With regard to the second step (i.e., “b”) of the claim, FIGS. FIGS. 7A, 7B, 7C, 7D of the specification appear to make disclosures about this step which might indicate an improvement to a technology
FIGS. FIGS. 7A, 7B, 7C, 7D do illustrate a comparison between state of the art and the new model. FIG. 1D bottom box does and the first box of FIG. 1E do recite: “improved microemulsion phase viscosity model predictions”. A prediction; however, is an evaluation, judgement, or opinion (i.e., mental process). In the instant application, the prediction is based on a mathematical calculation. Therefore; the improved prediction illustrated in FIG. 1D bottom box and the first box of FIG. 1E is an improvement to the abstract idea itself and not to a technology. Therefore, the second step of the claims is directed towards an abstract idea.

With regard to the third step (i.e., “c”) of the claim, FIG. 1F, the middle box in FIG. 1E, and the bottom box in FIG. 1E of the specification appear to make disclosures about this step which might indicate an improvement to a technology. FIG. 1F, the middle box in FIG. 1E, and the bottom box in FIG. 1E do state “improved performance prediction: accurate micoemulsion viscosity model (Right) predicts better sweep of reservoir compared to state-of-the-art (left) in simulations.” A prediction, however, is an evaluation, judgement, or opinion (i.e. mental process). The model is a mathematical one. Therefore; the improved prediction illustrated in FIG. 1F, the middle box in FIG. 1E, and the bottom box in FIG. 1E is an improvement to the abstract idea itself and not to a technology.

Nevertheless; the claim language of the third step recites: “using... the viscosity of the brine phase of the microemulsion system and the viscosity of the microemulsion phase of the microemulsion system to determine performance of a chemical enhanced oil recovery processes scenario where the polymer is injected into a subsurface reservoir...” (emphasis added). The viscosity of the brine phase of the microemulsion system and the viscosity of the microemulsion phase of the microemulsion system were determined in the second step of the claim. Therefore; the third step uses the numerical output from mathematical calculations. In this way; the third step uses output from the abstract ideas found in the first and second steps to perform a further determination. With regard to whether or not the claim makes an improvement to a technology; one must determine if this is a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome.

The Office finds that this is NOT a particular solution or a particular way to achieve the desired outcome of a better sweep of the reservoir. The rational for this finding is that this limitation merely recites “using.... [data]... to determine performance of a... scenario...”. This does not provide any particular way of determining performance and does not provide any particular way of “using” the data (i.e., viscosity of the brine phase, viscosity of the microemulsion phase). The limitation is simply claiming the determined performance as an outcome.

This claim step simply recites, what is tantamount to, “and apply it”. The 2019 PEG explicitly states that limitations that are NOT indicative of integration into a practical application or significantly more include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer.

There are not additional elements in the claim which apply, rely on, or use the judicial exception. The claim merely results in a determination which is simply an evaluation, judgement, or opinion. The resulting opinion is not applied. Therefore, the claim does not include a practical application.

STEP 2B: NO.
With regard to the computer, the claim recites “a computer implemented method... the method being implemented in a computer that includes a processor, the method comprising: (a) generating, with a processor... (b) determining, with the processor..., and determining, with a processor... (c) using, with the processor...”.

While the claim does recite a computer, the computer is recited at a high degree of generality and there is nothing in the claim which indicates that the recited “processor” is any type of processor other than a conventional one. The recited “processor” is purely functional and generic. When considered as an ordered combination, the computer components add nothing that is not already present when the steps are considered separately and simply recite that these steps are performed by a generic computer. See. MPEP 2106.05(b)

Therefore; the recitation of the computer amount to nothing significantly more than an instruction to apply the abstract idea using a generic computer.

While the claim recites “chemical enhanced oil recovery process scenario where the polymer is injected into a subsurface reservoir”; as outlined above (STEP 2A PRONG TWO) this is merely a characterization of the claimed “scenario.” Characterizations are not indicative of additional elements which are significantly more than the abstract idea itself.

Further; “chemical enhanced oil recovery process scenario where the polymer is injected into a subsurface reservoir”, are well-understood routine, conventional activities previously known in the industry. That enhanced oil recovery with polymers is previously known is evidenced by:

Nazar_2011 (Microemulsions in Enhanced Oil Recovery, Petroleum Science and Technology, Volume 29, 2011 – Issue 13) which states: “... chemical systems have been reported in many academic studies and their technological implementations is a potential candidate in enhanced oil recovery (EOR) activities. For instance, it was determined that a mobilized buffer (polymer) with viscosity equal to or greater than the mobilized oil enhanced the recovery efficiency considerably...” (abstract). Therefore; because it has been reported in “many academic studies” the polymers used in EOR activities “enhanced the recovery efficiency considerably” the claim elements would have been known by those in the industry.

Bera_2015 (Microemulsions: a novel approach to enhanced oil recovery: a review, J Petrol Explor Prod Techol (2015) 5:225-268) states “... tertiary oil recovery is also known as enhanced oil recovery. Tertiary EOR technique can be divided into mainly three categories, viz. chemical flooding, thermal process and gas injection. Alkali flooding, polymer flooding and micellar-polymer flooding are examples of chemical flooding...” (page 256) “... this is also known as chemical flooding. Figure 6 shows the chemical enhanced oil recovery by micellar-polymer flooding...” (page 265). Therefore; the claim elements are known in the industry.

Therefore; the claim is not patent eligible under 35 USC 101.

Claim 2 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 3 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 4 merely recites names of variables such characterizations are not patent eligible.
Claim 5 merely recites characteristics of the mathematical equations. Such limitations are not patent eligible.
Claim 6 merely recites a cubic smoothing-step function which is a mathematical construct. Such elements are not patent eligible.
Claim 7 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 8 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 9 merely recites how to perform a mathematical calculation. Such elements are not patent eligible.
Claim 10 merely further characterizes the abstract idea of thinking about multiple scenarios. making a judgement or opinion about multiple scenarios is not significantly more nor is it a practical application.
Claim 11 merely further characterizes the abstract idea.
Claim 12 merely recites to use flory-huggins and meter equestions which is not patent eligible.
Claim 13 further recites aspects of the abstract idea model. Such elements are not significantly more nor are they a practical application.
Claim 14 recites to forecast but this is merely a prediction and, again, is simply a opinion or judgement and is not patent eligible subject matter.
Claim 17 characterizes the enhanced oil recovery scenario but similarly to claim 1 this characterizes the scenario itself. While the claim recites using the concentrations determined by the scenario the claim does not actually perform a determination of concentrations based on the scenario. Rather the claim determines a performance of a chemical enhanced oil recovery process. Therefore this claim is not applying the abstract idea.
Claim 18 recites some post solution activities but the abstract idea isn’t actually applied. Therefore the post solution activities do not rely upon or use the abstract idea.
Claim 19 recites substantially the same claim limitations as those of claim 1 and is therefore rejected due to the same reasons as outlined above for claim 1. While claim 19 recites “a system comprising: a processor, and a memory operatively connected to the processor, the memory storing instructions that, when executed by the processor, cause the system to perform a method...” this merely a generic recitation of a computer and merely reciting a computer as a tool is not indicative of eligibility. Also the claim, under STEP 1 recites “system” therefore the answer to STEP 1 is yes.
Claim 20 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 21 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 22 merely further characterizes the abstract idea. such elements are not patent eligible.
Claim 23 merely further characterizes the abstract idea. such elements are not patent eligible.
Claim 24 merely further characterizes the abstract idea. such elements are not patent eligible.
Claim 25 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 26 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 27 merely describes the mathematical operation. such elements are not patent eligible. 
Claim 31 recites additional elements of “determining” which is part of the abstract idea. Such elements are not patent eligible.
Claim 32 recites additional elements of “determining” which is part of the abstract idea. Such elements are not patent eligible.
Claim 33 recites pre-solution activities. Data gathering has been found by the court not to be a practical application or significantly more.
Claim 34 recites further characterizations of the “process scenario” and again, merely further characterizing the scenario to which the mental process of determining is related is not a practical application nor significantly more.
Claim 35 recites further characterizations of the “process scenario” and again, merely further characterizing the scenario to which the mental process of determining is related is not a practical application nor significantly more.
Claim 36 recites that wherein the injection fluid is injected into the wellbore, but this is not tied to the abstract idea. It is, at best, a post solution activity; however, it may also simply be a characterization of the claimed “process scenario” and merely further characterizing the scenario to which the mental process of determining is related is not a practical application nor significantly more.
Claim 37 recites further characterizations of the “process scenario” and again, merely further characterizing the scenario to which the mental process of determining is related is not a practical application nor significantly more.
Claim 38 recites substantially the same claim limitations as those of claim 1 and is therefore rejected due to the same reasons as outlined above for claim 1. Further STEP 1: YES. the claim recites “a non-transitory computer-readable medium.” While the claim recites “a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method...” merely reciting a computer in the claim is not indicative of patent eligibility. 
Claim 39. Recites receiving data; however, data gathering is not a practical application nor significantly more.
Claim 40. recites computer components performing standard computer operations of storing instructions and receiving data. Such elements are not a practical application of the abstract idea nor are they significantly more. At best they are merely pre-solution activity or data gathering. 
Claim 41. Recites additional mathematical elements. Such elements are not eligible under 35 USC 101.
Claim 42. Recites additional mathematical elements. Such elements are not eligible under 35 USC 101.
Claim 43. Recites additional mathematical elements. Such elements are not eligible under 35 USC 101.
Claim 44. Recites additional mathematical elements. Such elements are not eligible under 35 USC 101.
Claim 45. Recites additional mathematical elements. Such elements are not eligible under 35 USC 101.
Claim 46. Recites additional mathematical elements. Such elements are not eligible under 35 USC 101.
Claim 47. Recites additional mathematical elements. Such elements are not eligible under 35 USC 101.
Claim 48. Recites additional mathematical elements. Such elements are not eligible under 35 USC 101.


Potentially Allowable Subject Matter
Claims 1 – 14, 17 – 27, 31 – 48 would be found allowable if all rejections under 35 USC 101 were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146